      Case 1:20-cv-10259-PBS Document 27 Filed 05/11/20 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
MARIA ALEJANDRA CELIMEN SAVINO,        )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 20-cv-10259-PBS
                                       )
STEVEN J. SOUZA, Superintendent,       )
Bristol County Jail and House of       )
Correction,                            )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                             May 11, 2020

Saris, D.J.

     Petitioner Maria Alejandra Celimen Savino brings this

habeas petition seeking relief pursuant to the Court’s

declaratory judgment in Brito v. Barr, 415 F. Supp. 3d 258 (D.

Mass. 2019) (“Brito”). Petitioner argues that her immigration

bond hearing did not meet due process standards because she was

required to bear the burden of proof, rather than the

Government. Petitioner claims she was prejudiced by this error

and so is entitled to receive a new bond hearing. Respondent

contends that Celimen Savino cannot demonstrate prejudicial

injury because there is sufficient evidence that her release

would pose a danger to the community. For the reasons stated


                                   1
      Case 1:20-cv-10259-PBS Document 27 Filed 05/11/20 Page 2 of 7



below, the Court hereby ALLOWS the petition (Docket No. 1) and

ORDERS that Petitioner be released unless she receives, within

seven calendar days, a bond hearing that complies with the

requirements of Brito, including the consideration of

alternative conditions of release that reasonably assure the

safety of the community and the Petitioner’s future appearances.

                            LEGAL STANDARD

    Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

    In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

          [A]liens detained pursuant to 8 U.S.C. § 1226(a)
    are entitled to receive a bond hearing at which the
    Government must prove the alien is either dangerous by
    clear and convincing evidence or a risk of flight by a
    preponderance of the evidence and that no condition or
    combination of conditions will reasonably assure the
    alien’s future appearance and the safety of the
    community. At the bond hearing, the immigration judge
    must evaluate the alien’s ability to pay in setting

                                   2
      Case 1:20-cv-10259-PBS Document 27 Filed 05/11/20 Page 3 of 7



    bond above $1,500 and must consider alternative
    conditions of release, such as GPS monitoring, that
    reasonably assure the safety of the community and the
    alien’s future appearances.

415 F. Supp. 3d at 271. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

    To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento, 315 F. Supp. 3d at 693; then citing Singh

v. Holder, 638 F.3d 1196, 1205 (9th Cir. 2011)). The prejudice

inquiry requires the court to conduct “an individualized

assessment of [the petitioner’s] criminal history and personal

characteristics.” Brito, 395 F. Supp. 3d at 147.

                                 FACTS

    Petitioner, a citizen of Venezuela, entered the United

States pursuant to a student visa in 2007. She currently has no

legal status in the United States.

    Petitioner teaches at the Dance Complex in Cambridge and

volunteers as a special event coordinator at the Cambridge

Health Alliance. She claims to have strong ties to her

community.


                                   3
      Case 1:20-cv-10259-PBS Document 27 Filed 05/11/20 Page 4 of 7



    Since 2008, Petitioner has been arraigned nine times, for

charges including assault and battery, assault and battery with

a dangerous weapon, assault and battery on a household/family

member, and violation of a restraining order. The charges have

all been dismissed, with the exception of one 2016 charge for

assault and battery with a dangerous weapon, for which

Petitioner received a continuation without a finding.

Petitioner’s ex-husband obtained restraining orders against her

in 2016, 2017, and 2018.

    Petitioner has been detained in ICE custody since February

26, 2019. She received a custody redetermination hearing on

April 4, 2019, at which she bore the burden of proof. The

immigration judge (“IJ”) concluded that the Petitioner had not

demonstrated that she was not a danger to the community, based

on her criminal record in the United States. The BIA dismissed

Petitioner’s appeal of the IJ’s custody redetermination decision

on October 29, 2019.

    An IJ denied Petitioner’s claims for relief from removal

from the United States in July 2019. The BIA dismissed the

Petitioner’s appeal of that decision in January 2020. In

February 2020, the First Circuit granted the Petitioner’s motion

to stay removal while it considers her petition for review.




                                   4
        Case 1:20-cv-10259-PBS Document 27 Filed 05/11/20 Page 5 of 7



                                DISCUSSION

       In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

       (1) Whether the alien has a fixed address in the United
       States; (2) the alien’s length of residence in the United
       States; (3) the alien’s family ties in the United States,
       and whether they may entitle the alien to reside
       permanently in the United States in the future; (4) the
       alien’s criminal record, including the extensiveness of
       criminal activity, the recency of such activity, and the
       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to
       flee persecution or otherwise escape authorities, and (9)
       the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

       Petitioner argues that the result of her bond hearing would

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice. Because liberty is at stake, the Court

writes promptly and briefly.

  I.     Danger to the Community

       Brito requires the Government to prove that an alien

detained pursuant to Section 1226(a) is dangerous by clear and

convincing evidence. See Brito, 415 F. Supp. 3d at 267.

       Respondent argues that Petitioner suffered no prejudice

because her past criminal charges demonstrate she is a danger to

the community. Petitioner does not contest the existence of the

                                     5
      Case 1:20-cv-10259-PBS Document 27 Filed 05/11/20 Page 6 of 7



charges. She states that her criminal history arose from a

“tumultuous romantic relationship” in which she “made many

mistakes.” Dkt. 26 at 6 (admitting to hitting her ex-husband

with a brook stick and a bottle of shampoo, and explaining that

the restraining order violations arose from her efforts to

“recover[] her dog and cat”).

    The Court is troubled by Petitioner’s alleged threats and

violence against her ex-husband. However, all charges against

the Petitioner have been dismissed or continued without a

finding. In addition, the Petitioner is not currently subject to

a restraining order. Cf. Langa v. McDonald, No. 20-cv-10186 (D.

Mass. Mar. 3, 2020) (finding petitioner was not prejudiced by

burden allocation where he had an open restraining order and the

alleged victim appeared at the bond hearing). Accordingly, the

improper burden allocation at Petitioner’s hearing “could have

affected” the Immigration Court’s assessment of dangerousness,

which must be found by the heightened burden of clear and

convincing evidence. See Doe, 2019 U.S. Dist. LEXIS 22616, at

*3-4. It will be up to an immigration judge to determine whether

any conditions of release can reasonably assure the safety of

the community, including the Petitioner’s ex-husband.         See

Brito, 415 F. Supp. 3d at 271.




                                   6
      Case 1:20-cv-10259-PBS Document 27 Filed 05/11/20 Page 7 of 7



                              CONCLUSION

    Petitioner was prejudiced by the errors in her bond hearing

and therefore is entitled to a new bond hearing. The petition

for a writ of habeas corpus (Docket No. 1) is accordingly

ALLOWED. The Court ORDERS that Petitioner be released unless she

receives, within seven calendar days, a bond hearing that

complies with the requirements of Brito v. Barr, 415 F. Supp. 3d

258 (D. Mass. 2019), including the consideration of alternative

conditions of release that reasonably assure the safety of the

community and the Petitioner’s future appearances.



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   7
